Judge Greene
dissenting.
I disagree with the majority that defendant’s motion to compel arbitration was not a “dispositive” motion. I, therefore, dissent.
The Johnston County Superior Court Local Rules (the Rules) require the trial court to set in its Scheduling Order a deadline for filing “dispositive motions.” Judicial District 11B, Johnston County Superior Court Local Rules, Rule 4(a), (b). “The deadlines in the Scheduling Order may be modified only with the consent of all coun*474sel or by Order of [the trial court].” Id., Rule 4(d). The trial court has the discretion to refuse to consider “dispositive” motions filed after the deadline set in the Scheduling Order. Id., Rule 4(e). Because the Rules do not define “dispositive,” this term must be given its plain meaning. See Peacock v. Shinn, 139 N.C. App. 487, 497-98, 533 S.E.2d 842, 849 (2000). The plain meaning of “dispositive” is: “Being a deciding factor; . . . bringing about a final determination.” Black’s Law Dictionary 484 (7th ed. 1999). A motion for arbitration is, therefore, a “dispositive” motion if arbitration of a claim results in a “final determination” of the claim.
The North Carolina Uniform Arbitration Act (the Act) provides “[u]pon application of a party, the court shall confirm an [arbitration] award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award.” N.C.G.S. § 1-567.12 (1999); see also N.C.G.S. § 1-567.13 (1999) (setting out grounds for vacating arbitration award); N.C.G.S. § 1-567.14 (1999) (setting out grounds for modifying or correcting arbitration award). Additionally, the Act provides: “Upon the granting of an order confirming, modifying or correcting an [arbitration] award, judgment or decree shall be entered in conformity therewith and be docketed and enforced as any other judgment or decree.” N.C.G.S. § 1-567.15 (1999). A confirmed arbitration award, therefore, “is conclusive of all rights, questions, and facts in issue, as to the parties and their privies, and as to them constitutes an absolute bar to a subsequent action arising out of the same cause of action or dispute.” Rodgers Builders v. McQueen, 76 N.C. App. 16, 22, 331 S.E.2d 726, 730 (1985), disc. review denied, 315 N.C. 590, 341 S.E.2d 29 (1986). Accordingly, an order requiring parties to arbitrate a claim under the Act results in a “final determination” of the claim. It follows a motion to compel arbitration is a “dispositive” motion.1
In this case, defendant filed a motion to compel arbitration after the deadline in the trial court’s Scheduling Order had passed. The trial court denied defendant’s motion, concluding the motion was a “dispositive motion[] . . . filed outside the period required by the Court’s Scheduling Order.” I agree with the trial court that a motion to compel arbitration is a “dispositive” motion, and there is no *475indication in the record that the trial court abused its discretion by denying defendant’s motion on the ground the motion was filed after the deadline set in the Scheduling Order. I, therefore, would affirm the order of the trial court denying defendant’s motion to compel arbitration.

. The fact that an arbitration award can, under limited circumstances, be vacated or modified does not detract from the dispositive nature of an arbitration award. Indeed, the North Carolina Rules of Civil Procedure set out procedures for seeking amendment to or relief from final judgments. N.C.G.S. § 1A-1, Rules 59, 60 (1999). Nevertheless, a judgment, unless it is interlocutory, is a “final determination of the rights of the parties.” N.C.G.S. § 1A-1, Rule 54 (1999).